Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 15 has been cancelled.
Claims 1-14 and 16-32 are pending and examined in the following Office action. 

Withdrawn objections
	The objection to claim 32 is withdrawn in light of amendments made by the applicant.

Withdrawn rejections
	The rejection of claims 1-32 under 35 USC 112(a) for failing to comply with the enablement requirement is withdrawn in light of amendments made by the applicant.
	The rejection of claims 9 and 20 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant.
	The rejection of claims 14-16, 24 and 28 under 35 USC 102(a)(1) is withdrawn in light of amendments made by the applicant.

Information requested under 37 CFR 1.105
The information requested under 37 CFR 1.105 has been reviewed and has been found not to be material to patentability.

Reasons for allowance
	The claims all require lettuce cultivar Dracos. There is no teaching or suggestion in the art of a lettuce plant having the characteristics of Dracos. The closest prior art is 41-544 RZ (US 20180359980), which differs in at least leaf glossiness, rolling of fourth leaf and head size class.  
	
Conclusion
	Claims 1-14 and 16-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662    
                                                                                                                                                                                                    /MATTHEW R KEOGH/Primary Examiner, Art Unit 1663